         Case 2:15-cv-01992-APG-DJA Document 148 Filed 01/07/21 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 NATIONSTAR MORTGAGE, LLC,                              Case No.: 2:15-cv-01992-APG-DJA

 4          Plaintiff                                           Order for Status Report

 5 v.

 6 GIAVANNA HOMEOWNERS
    ASSOCIATION, et al.,
 7
           Defendants
 8
          I ORDER that by January 29, 2021, the parties shall file a status report regarding what, if
 9
   anything, remains of this case.
10
          DATED this 6th day of January, 2021.
11

12
                                                        ANDREW P. GORDON
13
                                                        UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23
